 



EXHIBIT 10.4

MITCHAM INDUSTRIES, INC.
INCENTIVE STOCK OPTION AGREEMENT
(1998 STOCK AWARDS PLAN)

     THIS INCENTIVE STOCK OPTION AGREEMENT (“Option Agreement”) is between
Mitcham Industries, Inc., a Texas corporation (the “Company”), and           
(the “Optionee”), which parties agree as follows:

     1. Introduction. The Company has adopted the Mitcham Industries, Inc. 1998
Stock Awards Plan (the “Plan”) to provide employees upon whom the
responsibilities of the successful administration and management of the Company
rest additional incentive and reward opportunities designed to advance the
Company’s profitable growth. The Company, acting through the Committee, has
determined that its interests will be advanced by issuing the Optionee an
Incentive Stock Option under the Plan. All capitalized terms in this Option
Agreement not defined in this Option Agreement will have the meanings given to
them in the Plan.

     2. Option Grant. The Company hereby irrevocably grants to the Optionee the
right and option (the “Option”) to purchase from the Company           shares of
the Company’s common stock, $   par value (“Stock”), at a price of $  per share
(the “Exercise Price”), which is not less than the Fair Market Value of the
Stock at the grant date of this Option.

     3. Option Period and Exercisability. The Optionee may exercise the Option
in whole or in part at any time during a 10-year period (the “Option Period”)
beginning on            (the “Date of Grant”), except that the Option shall not
be exercised (a) at any time before the expiration of six months from the Date
of Grant, or (b) for more than a percentage of the aggregate number of shares
underlying the Option determined by the number of full years of employment with
the Company or its Affiliates from the Date of Grant to the exercise date, as
follows:

      Number of
Full Years

--------------------------------------------------------------------------------

  Percentage of Shares
Purchasable

--------------------------------------------------------------------------------

Notwithstanding anything in this Option Agreement to the contrary, the
Committee, in its sole discretion, may waive the foregoing schedule of vesting
and, upon written notice to the Optionee, accelerate the earliest date or dates
on which the Option is exercisable.

     4. [Performance Criteria. Notwithstanding the vesting schedule in Section
3, the Option may be exercised sooner if the Company attains the following
performance criteria over the following periods of time:

 



--------------------------------------------------------------------------------



 



          Performance Periods

--------------------------------------------------------------------------------

  Performance Criteria

--------------------------------------------------------------------------------

  Percentage of
Shares Purchasable

--------------------------------------------------------------------------------

However, the Option may not be exercised before the expiration of six months
from the date of Grant.]

     5. Procedure for Exercise. The Optionee may exercise the Option by
delivering written notice to the Secretary of the Company including the number
of shares of Stock with respect to which the Option is being exercised and the
address to which the certificates for such shares are to be mailed. The notice
shall be accompanied by, at the Optionee’s choice, cash, cashier’s check, bank
draft, or postal or express money order payable to the order of the Company,
certificates representing shares of Stock already owned by the Optionee, duly
endorsed for transfer to the Company, or any combination of the preceding, equal
in value to the aggregate Exercise Price. The Committee, in its sole discretion,
may allow the Optionee to exercise the Option under a “cashless exercise”
arrangement as described in Section VII(d) of the Plan. The Optionee may deliver
the notice by telecopy, provided that the Company receives the Exercise Price of
such shares via wire transfer on the same day it receives the telecopy
transmission of the notice. The Option shall be deemed to have been exercised
immediately before the close of business on the date the Company receives
(i) written notice of such exercise and (ii) payment in full of the Exercise
Price for the number of shares for which Options are being exercised, and the
Optionee shall be treated for all purposes as the record holder of such shares
of Stock as of such date.

     As promptly as practicable after receipt of such written notice and
payment, the Company shall deliver to the Optionee certificates for the number
of shares with respect to which the Option has been exercised, issued in the
Optionee’s name or such other name as the Optionee directs. Delivery shall be
deemed effected when the Company’s stock transfer agent deposits such
certificates in the United States mail, addressed to the Optionee at the address
specified in the exercise notice.

     6. Termination of Employment. If the Optionee ceases to be employed by the
Company or its Affiliates for any reason other than death or disability, the
Option shall expire upon the date of such termination of employment. However,
the Committee may allow the Optionee to exercise all or a portion of the Option
granted but unexercised for a period of time (not to exceed three months) after
the Optionee’s termination of employment.

     7. Death or Disability. If the Optionee dies or is determined to be
disabled while employed by the Company or its Affiliates, then the Optionee, the
guardian of the Optionee’s estate, the executor or administrator of the
Optionee’s estate or the person or persons to whom the Optionee’s rights under
this Option Agreement pass by will or the laws of descent and distribution, may
exercise the Option (to the extent the Optionee would have been entitled to do
so at the date of death or the determination of disability) at any time and from
time to time, within a one-year period after such death or determination of
disability. However, the Option may not be exercised after the expiration of the
Option Period. The Optionee shall be deemed to

2



--------------------------------------------------------------------------------



 



be disabled if, in the opinion of a physician selected by the Committee, the
Optionee is incapable of performing for the Company services of the kind he was
performing at the time the disability occurred, due to any medically
determinable physical or mental impairment that can be expected to result in
death or to continue indefinitely. The date of determination of disability for
purposes hereof shall be the date of such physician’s determination.

     8. Transferability. The Optionee may not transfer this Option other than by
will or by the laws of descent and distribution. During the Optionee’s lifetime,
only he or his authorized legal representative may exercise the Option. Any heir
or legatee of the Optionee shall take rights herein granted subject to the terms
and conditions of this Option Agreement. No such transfer of this Option
Agreement to the Optionee’s heirs or legatees shall bind the Company unless the
Company is furnished with written notice of transfer and a copy of such evidence
as the Committee considers necessary to establish the validity of the transfer
and the acceptance by the transferee or transferees of the terms and conditions
of this Option Agreement.

     9. No Rights as Shareholder. The Optionee shall have no rights as a
shareholder with respect to any shares of Stock covered by this Option Agreement
until the Option is exercised by written notice and accompanied by payment as
provided in Section 5 of this Option Agreement.

     10. Extraordinary Corporate Transactions. If, after the execution of this
Option Agreement, the Company is recapitalized, changes its capital structure,
or the number of issued and outstanding shares of Stock changes as a result of a
share dividend or a subdivision or consolidation of shares without the Company
receiving consideration, the Option shall be appropriately adjusted as provided
under the Plan. If there is a Change of Control, the Option shall immediately
vest and be fully exercisable. [SEE ARTICLE XII OF THE PLAN - COMMITTEE MAY
PROVIDE FOR ALTERNATIVE TREATMENT OF OPTIONS].

     11. Cashing Out Option. On receipt of written notice of exercise, the
Committee may elect to cash out all or part of the portion of the shares of
Stock for which the Option is being exercised by paying the Optionee an amount,
in cash or Stock, equal to the excess of the Fair Market Value of the Stock over
the Exercise Price, multiplied by the number of shares of Stock for which the
Option is being exercised on the effective date of such cash-out.

     12. Compliance With Securities Laws. When the Optionee acquires any shares
pursuant to the exercise of the Option, the Optionee (or any person acting under
Section 8) will enter into such written representations, warranties and
agreements as the Company reasonably requests in order to comply with applicable
securities laws or with this Option Agreement.

     13. Compliance With Laws. Notwithstanding any of the provisions hereof, the
Optionee agrees that he will not exercise the Option, and that the Company will
not be obligated to issue any shares under this Option Agreement, if the
exercise of the Option or the issuance of such shares of Stock would violate any
provision of any law or regulation of any governmental authority.

     14. No Right to Employment. The Optionee shall be considered to be in the
employment of the Company so long as he or she remains an employee of the
Company or its

3



--------------------------------------------------------------------------------



 



Affiliates. The Committee shall determine whether and when there has been a
termination of such employment and the cause of such termination, and its
determination shall be final. Nothing contained in this Option Agreement shall
be construed as conferring upon the Optionee the right to continue in the employ
of the Company or its Affiliates, nor shall anything contained herein be
construed to limit the “employment at will” relationship between the Optionee
and the Company or its Affiliates.

     15. Resolution of Disputes. As a condition of the granting of the Option,
the Optionee and the Optionee’s heirs, personal representatives and successors
agree that the Committee shall determine and resolve in its sole discretion and
judgment, any dispute or disagreement that arises under this Option Agreement,
and that any such determination and any resolution of the terms of this Option
Agreement shall be final, binding and conclusive upon the Company, the Optionee,
and the Optionee’s heirs, personal representatives and successors.

     16. Legends on Certificate. The certificates representing the shares of
Stock purchased by the exercise of the Option will be stamped or otherwise
imprinted with legends in such form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer and the stock
transfer records of the Company will reflect stop-transfer instructions with
respect to such shares.

     17. Notices. Every notice hereunder must be in writing and shall be given
by registered or certified mail. All notices of the exercise of the Option shall
be directed to Mitcham Industries, Inc., 44000 Highway 75 South, P.O. Box 1175,
Huntsville, Texas 77342. Attention: Secretary. Any notice the Company gives to
the Optionee shall be directed to the Optionee at the address on file with the
Company and shall bind the Optionee and any other person who acquires rights
hereunder. The Company has no obligation to advise the Optionee of the
existence, maturity or termination of any of the Optionee’s rights hereunder.
The Optionee shall be deemed to have familiarized himself with all matters in
this Option Agreement and in the Plan that may affect any of the Optionee’s
rights or privileges hereunder.

     18. Construction and Interpretation. Whenever the term “Optionee” is used
herein under circumstances that apply to any other person or persons to whom
this award may be transferred under Section 8, the word “Optionee” shall be
deemed to include such person or persons.

     19. Notice of Disposition. If the Optionee disposes of any shares of Stock
acquired pursuant to the exercise of the Option before the earlier of two years
from the Date of Grant or one year from the date the shares of Stock were
acquired, the Optionee shall notify the Company of such disposition within
10 days of its occurrence and deliver to the Company any amount of federal or
state income tax withholding required by law. If the Optionee fails to pay the
withholding tax, the Company is authorized to withhold such tax from any cash
remuneration then or thereafter payable to the Optionee.

     20. Agreement Subject to Plan. This Option Agreement is subject to the
Plan. The terms and provisions of the Plan (including any amendments thereto)
are incorporated in this Option Agreement by reference thereto. If there is a
conflict between any term or provision of

4



--------------------------------------------------------------------------------



 



this Option Agreement and a term or provision of the Plan, the terms and
provisions of the Plan will govern.

     21. Binding Effect. This Option Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Optionee as provided herein.

     22. Governing Law. This Option Agreement shall be governed by and construed
in accordance with the laws of the State of Texas.

     DATED                    ,                    .

            MITCHAM INDUSTRIES, INC.
 
     

  By:  

   

--------------------------------------------------------------------------------


  Name:  

   

--------------------------------------------------------------------------------


  Title:  

   

--------------------------------------------------------------------------------

 
          OPTIONEE
 
         

--------------------------------------------------------------------------------

5